Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered March 3, 2010. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree.
*1378Now, upon reading and filing the stipulation of discontinuance signed by defendant and the attorneys for the parties on December 2, 2013,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Smith, J.P, Fahey, Lindley, Sconiers and Whalen, JJ.